CLD-171                                                     NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-3936
                                      ___________

                           UNITED STATES OF AMERICA

                                            v.

                               MICHAEL SHARPE,
                                           Appellant
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Crim. No. 2-02-cr-00772-006)
                     District Judge: Honorable Timothy J. Savage
                     ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    February 6, 2014

             Before: FUENTES, JORDAN and SHWARTZ, Circuit Judges

                               (Filed: February 12, 2014)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Michael Sharpe appeals pro se from the District Court’s order denying his motion

for reconsideration of his sentence. We will affirm.
      In 2004, the District Court sentenced Sharpe to an aggregate term of 144 months

in prison following his conviction in three separate proceedings of numerous federal

crimes. Sharpe has collaterally challenged his convictions and sentence numerous times

over the years. See, e.g., Sharpe v. Shartle, 441 F. App’x 66, 67-68 (3d Cir. 2011).

Sharpe’s federal sentence finally expired on May 24, 2013, and he was released from

federal prison and remanded to Pennsylvania custody on a Pennsylvania parole violation.

      Shortly thereafter, Sharpe filed with the District Court the motion at issue here,

which he captioned as a “nunc pro tunc motion for reconsideration of sentence.” Sharpe

requested that the District Court reconsider his sentence by making it concurrent with his

subsequently imposed Pennsylvania sentence. The District Court concluded that it lacks

the authority to modify Sharpe’s federal sentence and denied his motion. Sharpe appeals.

      We agree that the District Court lacked the authority to modify Sharpe’s sentence.

District courts “‘may not modify a term of imprisonment once it has been imposed

except’” in limited circumstances not present here. United States v. Washington, 549
F.3d 905, 915 (3d Cir. 2008) (quoting 18 U.S.C. § 3582(c)); see also United States v.

Dunn, 631 F.3d 1291, 1292-93 (D.C. Cir. 2011) (holding that district courts lack the

authority to order that a previously imposed consecutive sentence run concurrently

instead when reducing the sentence under § 3582(c)(2)).

      Sharpe argues that the District Court’s authority to order his federal sentence to

run concurrently with his subsequently imposed state sentence was recently clarified by

                                            2
Setser v. United States, 132 S. Ct. 1463 (2012). Setser, however, holds merely that

district courts have such authority at the time of sentencing. See id. at 1466, 1468.

Setser does not address the limitation contained in § 3582 on district courts’ authority to

modify sentences thereafter. Sharpe also relies on the provisions of Rule 15 of the

Federal Rules of Civil Procedure governing the relation back of amendments to a

pleading, but that Rule is plainly inapplicable in this context.

       Finally, even if the District Court had been authorized to modify Sharpe’s federal

sentence, that is not really what he was asking the court to do. Sharpe’s federal sentence

has expired and he is now serving a state-court sentence. Thus, Sharpe is really seeking

to modify his state sentence on the ground that it should (or should have) run

concurrently with his federal sentence. That is a matter for Pennsylvania authorities, not

the federal courts. See Santiago v. Pa. Bd. of Prob. and Parole, 937 A.2d 610, 614 n.11

(Pa. Commw. Ct. 2007).

       For these reasons, we will affirm the judgment of the District Court.




                                              3